Citation Nr: 1450338	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  08-22 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for residuals of a methicillin-resistant staphylococcus aureus (MRSA) infection, claimed as due to Department of Veterans Affairs (VA) lack of proper care/negligence in providing outpatient treatment prior to February 2001.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran, who is transgender, had active service from October 1972 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied, in pertinent part, the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for residuals of a methicillin-resistant staphylococcus aureus (MRSA) infection, claimed as due to VA negligence, lack of proper skill, error in judgment, or similar instance of fault, or an event not reasonably foreseeable, as a result of VA outpatient treatment provided to the Veteran prior to February 2001 ("1151 claim").  The Veteran disagreed with this decision in November 2006.  She perfected a timely appeal in June 2008.  A Travel Board hearing was held at the RO in February 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the Veteran's Virtual VA electronic paperless claims file.

In July 2011 and in November 2012, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  In its July 2011 remand, the Board directed the AOJ to obtain additional medical records for the Veteran.  If additional records were obtained, then the AOJ was directed to get a medical opinion concerning the Veteran's 1151 claim.  In November 2012, the Board directed that the AOJ schedule the Veteran for a Travel Board hearing.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Board requested a medical opinion from an independent medical expert (IME) concerning the Veteran's 1151 claim in June 2014.  The IME opinion was provided later in June 2014.  A copy of the IME opinion was sent to the Veteran and her service representative in July 2014.  There is no record of a response.  See 38 C.F.R. §§ 20.901, 20.903 (2014). 


FINDING OF FACT

The record evidence shows that the Veteran's residuals of a MRSA infection were not proximately due to or the result of VA carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care, or to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation for residuals of a MRSA infection, claimed as a result of VA outpatient treatment prior to February 2001, under the provisions of 38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.361 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in April 2006 and in May 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete her claim, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence demonstrating that her residuals of a MRSA infection were the result of negligent VA outpatient treatment prior to February 2001 and noted other types of evidence the Veteran could submit in support of her claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting the Veteran's 1151 claim.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the April 2006 VCAA notice was issued prior to the currently appealed rating decision issued in September 2006; thus, this notice was timely.  Because the Veteran's 1151 claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and her service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording her the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA paperless claims file has been reviewed.

The record evidence includes VA treatment records concerning treatment of her non-service-connected residuals of a MRSA infection and an IME opinion dated in June 2014 which addressed the contended causal relationship between the Veteran's VA outpatient treatment prior to February 2001 and residuals of a MRSA infection which allegedly resulted from this treatment.  After review of this opinion, the Board finds that the June 2014 opinion provides competent, non-speculative evidence regarding the claimed etiology of the Veteran's residuals of a MRSA infection.  Thus, the Board concludes that an examination is not required even under the low threshold of McLendon.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.


1151 Claim

The Veteran contends that she is entitled to compensation under 38 U.S.C.A. § 1151 for residuals of a MRSA infection.  She specifically contends that her MRSA infection was not diagnosed by VA clinicians who saw her on an outpatient basis prior to an emergency admission for left arm surgery (fasciotomy) with incision and drainage of a large posterior abscess of the left upper extremity that tested positive for MRSA in February 2001.  She also contends that, but for the negligence of VA clinicians in failing to diagnose her MRSA infection prior to her emergency surgery in February 2001, it might have been diagnosed earlier and treated successfully without an emergency fasciotomy and subsequent disabling residuals.

Factual Background

The medical evidence shows that, on VA outpatient treatment in September 1999, the Veteran complained of "red 'dots' on arms."  Physical examination showed scattered pinpoint red hemangiomas on the forearms and chest with "fine lines and slight discoloration noted."  The assessment included benign cherry red hemangiomas.

On VA outpatient treatment in January 2000, the Veteran complained of rhinorrhea, a cough productive of yellow sputum, body aches, chills, and fever which had lasted for 1 month.  She denied any pleuritic chest pain, shortness of breath, wheezing, hemoptysis, nights sweats, or any history of asthma, chronic obstructive pulmonary disease, allergic rhinitis, or hay fever.  Objective examination showed a throat without exudate or erythema and clear lungs to auscultation.  A chest x-ray showed no active infiltrates.  The assessment was influenza.  The Veteran was prescribed a Z-Pack.

On February 11, 2000, the Veteran was seen in the emergency room (ER) at a VA Medical Center (VAMC) complaining of fever, chills, and a productive cough with yellowish sputum for several days.  It was noted that she had been treated in January 2000 for upper respiratory infection with a Z-Pak "which helped to completely resolve [symptoms]."  It also was noted that the Veteran's most recent chest x-ray in January 2000 had been normal.  The Veteran was allergic to penicillin, Bactrim, and clindamycin.  Physical examination showed a slightly erythematous throat, congested nares, and clear lungs to auscultation.  The assessment was upper respiratory infection in a Veteran with multiple antibiotic allergies.  Because the Veteran's upper respiratory infection responded well to a Z-Pak, the VA clinician planned to start her on a Z-Pak again and Robitussin for her cough as needed.  

On February 16, 2000, the Veteran returned to the ER at a VAMC complaining that she still was experiencing some congestion.  She denied any shortness of breath, chest pain, fever, or chills.  It was noted that she had been seen the week before and treated with a Z-Pak for upper respiratory infection which had resolved.  Physical examination showed clear lungs to auscultation.  The assessment was upper respiratory infection, treated effectively with Z-Pak, with residual congestion, asymptomatic and afebrile.  Although the Veteran was requesting antibiotics, the VA clinician concluded that she did not need them.

On VA outpatient treatment in March 2000, the Veteran complained of an intermittent pruritic rash which "last[s] 1-2 hours and then spontaneously resolve[s]."  Physical examination showed erythematous plaques and papules, isolated and in groups with some coalescence, and excoriations.  The assessment was idiopathic urticaria.

In September 2000, the Veteran's complaints included sores on the tongue, scrotum, and under the arm.  Objective examination showed whitish ulceration under the tongue.  The assessment included apthous stomatitis.

In November 2000, the Veteran's complaints included "lesions that won't heal."  She stated that a lesion on her left leg "has been there for several years" and she occasionally picked dead skin off of it.  She also stated that she had "a new lesion that is similar on" his left calf "that started as a pimple."  There was a third lesion lateral to the left nipple and a fourth lesion in the left axilla.  It was noted that she "shaves all body hair except scalp."  Objective examination showed a yellow-brown patch 1 centimeter (cm) in diameter on the left upper leg above the patella "and can feel a small nodule under it; the skin has lichenified look," a reddish brown papule 7 millimeters (mm) in diameter on the left calf, a yellow-brown patch "with small nodule felt under it" lateral to the left nipple, and a slightly erythematous 5 mm nodule in the left axilla.  The assessment was that it was likely that the Veteran "gets folliculitis from shaving and this leads to healing with small scar or dermatofibroma."  The VA clinician stated that he could not rule out a lichen simplex chronicus for the lesion on the left lower thigh which was benign "but could not diagnose for sure without a biopsy" which the Veteran declined.  The diagnoses were folliculitis and possible lichen simplex chronicus on the left thigh.

The Veteran was hospitalized at a VAMC from February 12, 2001, to April 6, 2001, for treatment of left arm cellulitis, among other conditions.  On admission, her complaints included left arm pain and swelling.  She reported developing pain and swelling in her left triceps "which 'knotted up'" on her 6 weeks earlier.  It was noted that the Veteran had been seen several times by VA and had been given different non-steroidal anti-inflammatory drugs, Percocet, valium, and muscle relaxants but experienced continued pain and swelling.  A venous ultrasound of the left upper extremity "showed normal flow from brachial artery to subclavian without thrombus."  Physical examination showed the left upper extremity was "swollen from tricep to hand compared to" the right upper extremity, a full range of motion in the left hand, limited range of motion in the elbow and shoulder secondary to pain, mild erythema over the elbow joint in the left arm, no effusion, no skin lesions, and a tense triceps in the left arm.  While hospitalized, a magnetic resonance imaging (MRI) scan of the Veteran's left arm "revealed marked edema of the subcutaneous tissues consistent with cellulitis, with heterogenous signal intensity within the triceps muscle suspicious for possible myonecrosis."  The Veteran had a fasciotomy with drainage of 100 cc's of purulent abscess "deep within posterior upper arm but not involving the triceps."  The hospitalization records indicate that the Veteran consented to this surgery.  The pre-operative diagnosis was myonecrosis and the post-operative diagnosis was left posterior arm abscess.  Following surgery, the Veteran was started on flagyl and vancomycin and her laboratory cultures "subsequently grew out MRSA."  An infectious disease specialist noted 3 days after the Veteran's surgery that the source of the initial infection still was unknown because the Veteran denied any intravenous drug abuse.  The Veteran was placed on vancomycin for 21 days.  Her wound improved progressively while she was hospitalized with no purulent drainage and good granulation tissue.  The discharge diagnoses included pyomyositis of the left triceps, status-post fasciotomy, incision and drainage of wound.

On VA outpatient treatment on June 1, 2001, the Veteran complained that her left arm was "inflamed again."  She was status-post hospitalization for MRSA for pyomyositis in the left arm.  She reported experiencing chills for the previous 2 weeks and 2 days of left arm redness and swelling "and thinks abscess is coming back."  Physical examination showed the left arm above the elbow was erythematous, indurated, and tender at certain points, the left arm was larger than the right, and surgical scars from prior surgery.  The assessment was rule-out abscess versus cellulitis.

On VA general surgery outpatient triage note on June 1, 2001, the Veteran complained of increased "heaviness" of the left upper arm with swelling and redness.  She denied any fever or chills.  A history of multiple drug allergies was noted.  Physical examination showed the Veteran was afebrile with minimal erythema/edema of the left olecranon area and a well-healed wound with no active drainage.  A computerized tomography (CT) scan of the left arm reportedly showed only edema and fatty tissue at the elbow area with no fluid collection, no osteomyelitis, and no evidence of infection.  The Veteran was advised of these findings and discharged home with Augmentin.

On VA general surgery outpatient triage note on June 7, 2001, it was noted that the Veteran "has a 6x6 cm area of erythema with a 1x2 central area of fluctuance on the lateral surface of the left arm.  There is also induration of the tricep/biceps muscles which has been present per the [Veteran] but has increased over the last week."  The Veteran's prior left arm fasciotomy "for necrotizing fasciitis" was noted.  The small fluctuant area was incised & drained with around 10 cc's of pus drained from it, and the Veteran was started on vancomycin because she "grew out MRSA from the arm during...[her] last admission."  The Veteran was admitted to the VAMC.

While hospitalized at the VAMC in June 2001, it was noted that a repeat MRI scan of the Veteran's left posterior upper arm on June 8, 2001, showed 2 well-circumscribed peripherally enhancing regions in the distal triceps muscles identified as consistent with abscesses.  There also was diffuse enhancement in the triceps muscle consistent with myositis, enhancement surrounding the subcutaneous tissue consistent with cellulitis, and no marrow signal abnormality to suggest osteomyelitis.  On June 14, 2001, it was noted that the Veteran "has done well on antibiotics [vancomycin] for previously known MRSA."  It also was noted that a second fasciotomy in June 2001 had been "emergent."

On VA outpatient treatment on July 6, 2001, the Veteran complained of slightly increased pain in the left arm but denied any fever or chills.  Physical examination showed her wounds were "healed and closed, no erythema, no swelling."  The assessment was healed wounds with no further signs of infection.

On June 6, 2002, the Veteran complained of boils on her buttocks for 4-5 days that were "painful and getting bigger."  Physical examination showed 2 open lesions on the left lower buttocks with purulent drainage.  The assessment was abscess on the left buttocks X2.  The Veteran was advised that she needed to be admitted for incision & drainage of the abscesses.  After being admitted to the VAMC for treatment and intravenous antibiotics, incision & drainage drained 0.5 cc of pus from the superior abscess "and the inferior had only a purulent central core."

On July 5, 2002, the Veteran complained of "mild soreness" from the wound sites where her abscesses recently had been drained and "clear liquid drainage from inferior wound site on left."  It was noted that the Veteran had been seen on June 25, 2002, for small abscess formation on the right buttock.  She had been placed on Keflex for 7 days and given bacitracin.  Objective examination showed 2 healing wounds on the left buttock and 1 resolving abscess on the right buttock, indurated wound sites on the left "with the inferior site having [the] largest area of induration (3x3 cm)," and no "apparent cellulitis or fluid collection present."  The assessment was peri-rectal abscesses status-post incision & drainage that were healing well.

On July 18, 2002, the Veteran complained of a 1-2 day history of a 0.75 x 0.75 cm gluteal abscess.  She denied any fever, chills, or rectal pain.  Physical examination showed a small 0.75 x 0.75 cm area of fluctuance with minimal erythema, no induration, and no drainage.  Incision & drainage of this area was performed in the ER under local anesthesia.  The Veteran's wound was "very superficial and does not require packing except with 4x4."  

On August 7, 2002, the Veteran complained of a small painful papule on the buttocks which she had noticed that morning.  She denied any chills or fever.  Physical examination showed a small 0.5 cm papule on the right buttocks with slight erythema, slight elevation, unable to express drainage, no odor, and a resolving surgical incision site at the left buttocks with no drainage, odor, or erythema.  The assessment was recurrent abscess to buttocks.

The Veteran was seen in the ER at a VAMC on August 29, 2002, complaining of "pimples on buttocks."  She denied fever, chills, or drainage.  A history of MRSA was noted.  Rectal examination showed multiple scars from previous debridements and multiple erythematous papules approximately 2 mm in size, 1 with a pustule approximately 2 mm, that were non-tender and non-fluctuant.  The impression was folliculitis.

On VA outpatient treatment in September 2002, the Veteran complained of recurrent boils on the buttocks.  She reported that her boils always returned after she completed a course of antibiotics.  Physical examination showed 2 small pimples on the buttocks with a scant amount of pus and surrounding erythema and multiple scars from previous incision & drainage of abscesses.

On October 3, 2002, the Veteran complained of recurrent boils and abscesses on the buttocks.  A history of incision & drainage of left arm abscess, fasciotomy in 2001, and incision & drainage of abscess on buttocks in June 2002 was noted.  Physical examination showed a surgical scar on the left upper arm, multiple scars on the buttocks status-post abscess with incision & drainage, two 0.5 cm pimples on the buttocks with no drainage and some erythema, a 0.5 cm black mole on the tailbone, several resolving lesions on the buttocks, and one 0.5 cm papule with a small amount of purulent drainage on the right buttocks.  The assessment included status-post recurrent abscess.

The Veteran was seen in the ER at a VAMC on October 7, 2002, complaining, "My boils are still here."  A history of recurrent boils on the buttocks was noted.  The Veteran reported that her boils were positive for MRSA and requested antibiotics to treat them.  She had been using bactoban topically as directed.  She denied any fever or chills.  Physical examination showed 3 approximately 1 cm round, raised, reddened areas with central points.  The impressions included boils, recurrent, afebrile, and positive for MRSA. 

On VA outpatient treatment on October 8, 2002, the Veteran complained of boils.  It was noted that the Veteran "has suffered recurrent skin infections with staphylococci treated intermittently with a variety of antibiotics.  Most recent culture of a boil revealed MRSA."  The Veteran was advised "to get [her] diabetes under control in order to prevent the recurrent infections."  Physical examination was unremarkable "except for several healing furuncles" on the buttocks.  The impression was recurrent furunculosis in a diabetic with poor control.  The Veteran was advised to use sitz baths with diluted betadine "to help in healing the lesions."

In November 2007, the Veteran was status-post reconstructive surgery and "culture shows MRSA" so she had presented for a prescription.  The assessment included MRSA.  The Veteran was advised to take clindamycin "for [a] total of 2 weeks."

A VA clinician provided an opinion in May 2008 as to the Veteran's assertion that her residuals of a MRSA infection were due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or an event not reasonably foreseeable, as a result of VA outpatient treatment provided to her prior to February 2001.  (The Board notes parenthetically that this opinion is not probative and unlikely to survive judicial review.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, it was not relied upon in adjudicating the Veteran's 1151 claim and will not be discussed further in this decision.)  

The Veteran testified at her February 2013 Board hearing that she initially experienced "nasal abscesses" in the fall of 2000 but her complaints regarding this problem essentially were ignored by her VA treating clinicians.  She also testified that she began experiencing very sharp pain in her left triceps muscle in January 2001 but again her symptoms were ignored and no testing for MRSA was done by the VA clinicians who saw her on an outpatient basis.  She testified further that she finally was tested for MRSA following emergency surgery on her left arm to remove necrotic tissue in February 2001.  She also testified further that she had lost much of her left arm strength following her surgery.

In his June 2014 opinion, R.R., M.D., an independent medical expert, stated that he had reviewed the Veteran's medical records.  Dr. R.R. stated, "The first documented MRSA...infection was that identified on the February 2001 admission."  Dr. R.R. noted that the Veteran's surgical cultures in February 2001 "demonstrated a community-acquired MRSA with sensitivity to vancomycin, clindamycin, tetracyclines, and TMP/SMX."  Dr. R.R. also noted that the term community-acquired MRSA meant that the Veteran's strain of MRSA "is sensitive to more antibiotics than 'hospital acquired' strains and that they have an increase propensity to cause skin and soft tissue infections."  Dr. R.R. next noted that it was possible that the Veteran's first episode of MRSA was infected eyelids on August 17, 2000, and a subsequent infected scrotal hair follicle on August 23, 2000.  Dr. R.R. noted that, although the Veteran "allege[d] complaints of nasal abscesses to VA providers several times in the fall of 2000 [] I can fine no documentation of this in the available records by the attending providers."  Dr. R.R. stated that the Veteran was "at increased risk of MRSA infections due to poorly controlled diabetes, frequent attendance at a medical facility, frequent administration of antibiotics, and shaving of body hair.  The [Veteran] was non-compliant with the prescribed diabetes regimen and with the advice to cease shaving of body hair."  Dr. R.R. stated that the Veteran's prescribed treatment of topical clindamycin "was appropriate and would have covered for MRSA.  Screening for MRSA in this [Veteran] was not indicated in the fall of 2000.  Moreover, even had it been done and was found to be positive, there would not have been an indication to attempt a decolonization."  Noting that the issue of "[w]hether or not decolonization prevents future infections is controversial," Dr. R.R. referred to current guidance from the Infectious Disease Society of America that decolonization could be considered if a patient developed a recurrent skin and skin structure infection despite optimal wound care and hygiene but this was not the case from the Veteran because her "hygiene and diabetic care were sub-optimal."  Dr. R.R. stated:

In January 2001 the [Veteran] developed a paronychia (infection) of the left great toenail.  This represents a possible but not definite source of the MRSA infection [that] the [Veteran] developed in the left arm.  I can find no indication that the [Veteran] ever had a disseminated MRSA infection nor septicemia to explain the source of their infection as the [Veteran] alleges in their notes.

During January and early February 2001 the [Veteran] developed left arm pain and swelling.  There were no signs that this might be an infection until the [Veteran] was noted to have slight redness of the arm on admission.  The [Veteran] did not have fevers nor chills which would have pointed at an infection prior to this.  An MRI indicated an infection and the [Veteran] had prompt antibiotic administration and surgery.  Although the initial antibiotic choice as nafcillin, which is ineffective against MRSA, this is within the standard of care of the time and the [Veteran] was promptly switched to vancomycin when the culture results were available.  Earlier treatment during hospitalization with vancomycin would have been unlikely to have made any different in outcome.

Dr. R.R. also discussed the Veteran's "prolonged course of healing" following surgery in 2001 which was "not unexpected due to the severity of the infection."  Although the Veteran "developed a relapse of infection," Dr. R.R. stated, "Relapses are not uncommon with deep soft tissue infections due to MRSA."  Dr. R.R. also stated:

Subsequently [to June 2001], the [Veteran] continued to have problems with chronic pain treated with medication and also to have ongoing folliculitis, treated with topical mupirocin.  The fact that the [Veteran] continued to have folliculitis for years afterward despite appropriate therapy strongly argues against any benefit from any possible MRSA decolonization procedure prior to February 2001.  The folliculitis is not a complication of the left arm infection but rather of ongoing poor diabetic control, persistent MRSA colonization, and likely continued shaving of body hair, although the latter is not documented in the records after 2001.  Failure of decolonization is common...[and] in the Veteran's case, decolonization failed even in the setting of aggressive anti-MRSA treatment in the hospital in February through April 2001.

Dr. R.R. concluded that none of the Veteran's residuals of a MRSA infection were due to carelessness, negligence, error of judgment or proper skill as a result of VA outpatient treatment provided to the Veteran prior to February 2001.

Laws and Regulations

The appropriate legal standard for claims for compensation under 38 U.S.C.A. § 1151 filed on and after October 1, 1997, as in this case, provides that compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  From the plain language of this statute, it is clear that, to establish entitlement to benefits under 38 U.S.C.A. § 1151, all three of the following factors must be shown: (1) disability/additional disability, (2) VA hospitalization, treatment, surgery, examination, or training was the cause of such disability, and (3) there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an unforeseen event.

Effective September 2, 2004, 38 C.F.R. § 3.361 relating to section 1151 claims was promulgated for claims filed on or after October 1, 1997, such as this claim.  See 69 Fed. Reg. 46,426 (2004) (codified as amended at 38 C.F.R. § 3.361 (2014)). In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  See 38 C.F.R. § 3.361(c)(1).

38 C.F.R. § 3.361(d) states that the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  See 38 C.F.R. § 3.361(d).

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for residuals of a MRSA infection, claimed as due to VA lack of proper care/negligence in providing outpatient treatment prior to February 2001.  The Veteran contends that, but for VA negligence in treating her prior to February 2001, she would not have experienced additional disability due to residuals of a MRSA infection.  The record evidence does not support the Veteran's assertions.  It shows instead that, although it was possible that the Veteran developed a MRSA infection prior to February 2001, her susceptibility to MRSA was based on "poorly controlled diabetes, frequent attendance at a medical facility, frequent administration of antibiotics, and shaving of body hair," and non-compliance with her diabetes treatment regimen and advice from her VA treating clinicians to stop shaving body hair (as Dr. R.R. concluded in June 2014).  Dr. R.R. also found in his June 2014 opinion that it would not have been appropriate to screen the Veteran for MRSA prior to February 2001 because it was not indicated and, even if it had been indicated, the Veteran's non-compliance with hygiene recommendations and poor diabetic care would have prevented any attempt at decolonizing a MRSA infection if such had been discovered prior to February 2001.  Dr. R.R. noted further that, once the Veteran's MRSA was confirmed on laboratory culture, she was treated appropriately with antibiotics and any earlier treatment would not have affected her treatment outcome.  Dr. R.R. also noted further that the Veteran's post-surgical folliculitis was "not a complication of the left arm infection but rather of ongoing poor diabetic control, persistent MRSA colonization, and likely continued shaving of body hair, although the latter is not documented in the records after 2001."  Dr. R.R. finally noted that the failure of efforts to decolonize MRSA infections was "common" and "in the Veteran's case, decolonization failed even in the setting of aggressive anti-MRSA treatment in the hospital in February through April 2001."  Dr. R.R. concluded that none of the Veteran's residuals of a MRSA infection were due to carelessness, negligence, error of judgment or proper skill as a result of VA outpatient treatment provided to the Veteran prior to February 2001.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which supports granting her 1151 claim.  In summary, the Board finds that the claim of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for residuals of a MRSA infection, claimed as due to VA lack of proper care/negligence in providing outpatient treatment prior to February 2001, must be denied.

In reaching the above conclusions, the Board acknowledges Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  

The Veteran is competent to report what she has experienced before and after February 2001.  The Board concludes that her lay statements are less than credible in light of the medical evidence showing no clinical relationship between any residuals of a MRSA infection and VA outpatient treatment prior to February 2001.  Contrary to the Veteran's assertions, the medical evidence shows instead that her susceptibility to MRSA infections was heightened as a result of her poorly controlled diabetes, frequent outpatient treatment visits and administration of antibiotics, and shaving of body hair.  The medical evidence also shows that, although it was not medically indicated to screen the Veteran for MRSA prior to February 2001, following a positive MRSA laboratory culture, she was treated appropriately and aggressively with antibiotics by VA.  The evidence finally indicates that any residuals of a MRSA infection were not the result of VA lack of proper care/negligence in treating the Veteran prior to February 2001.  The Veteran is not competent to offer an opinion regarding any causal relationship between VA outpatient treatment prior to February 2001 and any current residuals of a MRSA infection.  While the Veteran's contentions have been considered carefully, these contentions are outweighed by the record evidence showing no nexus between her residuals of a MRSA infection and VA outpatient treatment prior to February 2001.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a MRSA infection, claimed as due to VA lack of proper care/negligence in providing outpatient treatment prior to February 2001, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


